Case 19-57212-pwb     Doc 7     Filed 05/15/19 Entered 05/15/19 13:17:28           Desc Main
                                Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: May 15, 2019
                                                    _________________________________

                                                               Paul W. Bonapfel
                                                         U.S. Bankruptcy Court Judge
 _______________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

      IN RE:
                                                               CASE NO. 19-57212-PWB
     2840 STONEBRIDGE TRAIL TRUST
     a/k/a 2840 STONEBRIDGE TRAIL TRUST,
     LP,
                                                               CHAPTER 7
           Debtor.




                                               ORDER

            On May 6, 2019, the Clerk of the Bankruptcy Court received by mail the Debtor’s

     petition for filing and a filing fee of $335. The petition is stamped filed on May 6, 2019, at

     2:00 p.m. The petition is signed by Louis Lee as “General Partner-AIF.” Attached to the
Case 19-57212-pwb      Doc 7     Filed 05/15/19 Entered 05/15/19 13:17:28              Desc Main
                                 Document      Page 2 of 4


     petition is a document that purports to grant a “general power of attorney” from C.A. Akua to

     Louis Lee.

            On May 7, 2019, at 10:59 a.m., the day after the petition was filed, the Clerk received

     a letter dated May 6, 2019, from Mr. Lee stating, “We have enclosed the following Notarized

     documents that REQUESTS the return of the documents WITHOUT FILING them into the

     courts. Further, We do NOT hold the clerks or courts responsible for returning the Voluntary

     Petition and not filing said petition per our request.” [Doc. 2]. In particular, Mr. Lee

     requested the return of the $335 filing fee, the chapter 7 petition, the creditor list, and the

     power of attorney.1

            Once the Clerk has received a petition for filing - whether by electronic filing on the

     CM/ECF system, delivery to the intake counter, or by mail – the petition is filed. The Clerk

     does not return documents, especially, as in this case, documents that have been filed,

     assigned a case number and now are part of the official records of the Court.

            There may be instances where a case is filed in error or without the authority of the

     purported debtor. But the solution for this problem is to file a motion in the case setting forth

     a factual and legal basis for why the case should be dismissed and, possibly, expunged.

     There are also instances where a debtor, for whatever reason, changes her mind about

     participating in the bankruptcy process and seeks dismissal of the case. The solution to that

     problem, again, is the filing of a motion setting forth a factual and legal basis for doing so.




     1
      The Debtor has filed this petition pro se. Individual parties in federal court generally “may
     plead and conduct their own cases personally or by counsel.” 28 U.S.C. § 1654. But the
     Debtor is a trust (or possibly a limited partnership), not an individual. A trust or a limited
     partnership is an artificial entity and cannot represent itself in federal court; it must be
     represented by an attorney. Palazzo v. Gulf Oil Corp., 764 F.2d 1381 (11th Cir. 1985).
Case 19-57212-pwb     Doc 7     Filed 05/15/19 Entered 05/15/19 13:17:28           Desc Main
                                Document      Page 3 of 4


             The Clerk has procedures for handling and filing documents and must comply with

     them.   This is to protect the due process rights of all persons who come before the

     Bankruptcy Court. A letter requesting return of the petition and filing fee is not appropriate

     and the Clerk was correct not to return them.


                                          END OF ORDER
Case 19-57212-pwb     Doc 7     Filed 05/15/19 Entered 05/15/19 13:17:28   Desc Main
                                Document      Page 4 of 4


     Distribution List

     2840 Stonebridge Trail Trust, LP
     1720 Greyston Trace SE
     Conyers, GA 30013

     2840 Stonebridge Trail Trust, LP
     2840 Stonebridge Trail
     Conyers, GA 30094

     2840 Stonebridge Trail Trust, LP
     Attn: Louis Lee
     1720 Greyston Trace SE
     Conyers, GA 30013

     2840 Stonebridge Trail Trust, LP
     Attn: Louis Lee
     2840 Stonebridge Trail
     Conyers, GA 30094

     C.A. Akua
     1720 Greyston Trace SE
     Conyers, GA 30013

     Jason L. Pettie
     P.O. Box 17936
     Atlanta, GA 30316

     Office of the United States Trustee
     362 Richard Russell Building
     75 Ted Turner Drive, SW
     Atlanta, GA 30303
